Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the third fluid flow path" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the third fluid flow path is same or different from the third fluid flow line.
Claim 3 recites the limitation "the first fluid flow path" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first fluid flow path is same or different from the first fluid flow line.
Claim 12 recites the limitation "the third fluid flow path" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the third fluid flow path is same or different from the third fluid flow line.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0234621 (hereinafter referred as “Bellotti”), in view of US 2002/0128584 (hereinafter referred as “Brown”).
Regarding claims 1, 6, 7, 8, 9, 12, 13, 14, 15, 16 and 17, annotated fig. 19 of Bellotti is presented below to indicate claimed features.

    PNG
    media_image1.png
    798
    795
    media_image1.png
    Greyscale

Bellotti teaches (Fig. 19) discloses a plasma processing system comprising: 

a first fluid flow line (refer fig. 19 above); 
a first fluid flow line valve (refer fig. 19 above) positioned between the source of saline and the first fluid flow line; 
a second fluid flow line (refer fig. 19 above); 
a second fluid flow line valve (refer fig. 19 above) positioned between the first fluid flow line and a second fluid flow line; 
a third fluid flow line (refer fig. 19 above); 
a pump (1950) positioned between the second fluid flow line and the third fluid flow line; 
a prime waste container (1935) in fluid communication with the third fluid flow line; 
a fourth fluid flow line (refer fig. 19 above); 
a fourth fluid flow line valve (refer fig. 19 above) positioned between the first fluid flow line and the fourth fluid flow line; 
a third fluid flow path valve (refer fig. 19 above) positioned along the third fluid flow path; and
a solvent extraction device (1940).
The limitation of connector tube and “wherein the connector tube and solvent extraction device are configured to be alternatively inserted in a same position along the second fluid flow line” is merely replacing the solvent extraction device. Bellotti discloses that the solvent extraction device is a disposable element and is in easily accessible position and can be readily removed and replaced by a technician (refer paragraph [0149]). Therefore, Bellotti 
Bellotti teaches in embodiment of fig. 20 that the system comprises a control display (2020). Bettolli also discloses process steps including priming, plasma processing, solvent extraction. Bellotti does not disclose details of the control display or the controller. 
However, use of a programmable controller in blood/plasma processing system is well known in the art. Brown discloses automated systems and method for processing blood and other fluids, wherein the system comprises programmable controller including programs for use with the fluid circuits (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a controller that is configured to execute a plurality of programmable instruction to control various parts of the system to provide a system where all desired separation and processing steps are performed within a single integrated system as disclosed by Brown. Selecting how to control the components of the system would have been an obvious matter of design choice to one of ordinary skill in the art to provide desired flow configurations suitable for particular processes such as priming, plasma processing, solvent extraction etc. Also refer In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claims 2 and 10
Regarding claim 3, Bettolli discloses that valves are provided between the plasma or source of solvent and the first fluid path (refer fig. 19), therefore, teaches that first fluid flow path is not in fluid communication with a source of plasma or solvent.
Regarding claims 4 and 11, Bettolli further teaches a separator (1925), wherein the fourth fluid flow line is in fluid communication with the separator (Refer fig. 19).
Regarding claim 5, Bettolli further teaches an output plasma container (1945), wherein the output plasma container is in fluid communication with the pump (refer fig. 19).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/PRANAV N PATEL/Primary Examiner, Art Unit 1777